Title: To Benjamin Franklin from Jonathan Williams, Jr., 8 June 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Hond Sir
L’orient June 8. 1779
I have recvd your Favour of the 1st Instant & shall do all I can for Mr Dubourg.—
I have sent to Nantes for the amt of what I owe the Commrs & expect next Post to receive it when I shall settle with Mr Gourlade as you propose.
I shall send Mr Bache the Things you order by the Chr de Luzerne—
The 15 Louis to Mr Richards are to your Credit.—
I beg your private perusal of the Enclosed & your excuse for this hasty Scrawl.
I am ever your dutifull & affectionate Kinsman
Jona Williams J
The Hon. Doctor Franklin.
 
Addressed: a monsieur / Monsieur Franklin / Ministre plenipotentiaire des / Etats Unis / en son Hotel / a Passy prés Paris.
Notation: Williams Jona. June 8. 1779.
